Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 1 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 2 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 3 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 4 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 5 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 6 of 7
Case 19-20062   Doc 1   Filed 01/04/19   Entered 01/04/19 11:52:54   Desc Main
                           Document      Page 7 of 7
